Exhibit 10.1

September 18, 2013

Scott Mackley

c/o QuinStreet, Inc.

950 Tower Lane, 6th Floor

Foster City, CA 94404

Dear Scott:

We have discussed terms to ensure a smooth transition for you and for
QuinStreet, Inc. (the “Company”) as you plan to pursue starting your own
business, and as we plan for your employment with the Company to conclude. This
letter sets forth the substance of the transition agreement (the “Transition
Agreement”) that we are prepared to offer, subject to approval by the
Compensation Committee of the Board of Directors.

1. SEPARATION DATE. You will resign from your employment and all of your
positions and offices held with the Company and its subsidiaries effective on
October 1, 2013(the “Separation Date”). As of the Separation Date neither you
nor the Company will represent that you are an officer or fiduciary of the
Company and the Company will not list you as an officer or fiduciary in any
future governmental filings or other official records.

2. CONSULTING RELATIONSHIP. The Company will engage you as a consultant pursuant
to the terms set forth in the Consulting Agreement attached hereto as Exhibit A,
provided that (a) you sign the Separation Release Agreement attached hereto as
Exhibit B (the “Release Agreement”) and (b) the Release Agreement becomes
effective.

3. CONTINUOUS SERVICE. For purposes of the QuinStreet, Inc. 2010 Equity
Incentive Plan (the “Equity Plan”), your “Continuous Service” (as defined in the
Equity Plan) will terminate as of the Separation Date, unless you and the
Company enter into the Consulting Agreement. In the event that you and the
Company enter into the Consulting Agreement, your “Continuous Service” (as
defined in the Equity Plan) will continue during the term of the Consulting
Agreement for all purposes; provided, however, that, except as set forth in
paragraph (a) below, vesting of your outstanding unvested equity awards will
cease as of the Separation Date.

a. Extended Vesting. Notwithstanding anything to the contrary, RSU Grant
No. 005752, Option Award No. 005247, Option Award No. 005248, and Option Award
No. 005754 will continue to vest in accordance with their respective vesting
schedules until the earlier of April 1, 2014 or the date on which the Consulting
Agreement terminates, at which time the awards will cease to vest. Subject to
the terms of the Equity Plan and any applicable option agreements or awards,
Consultant will have until the earlier of (i) three months after the
Consultant’s Continuous Service terminates and (ii) the expiration of the term
under the equity award to exercise any stock option awards, including any such
awards that were vested as of the Separation Date and any which become vested
anytime thereafter, up to the date on which the Consultant’s Continuous Service
terminates..



--------------------------------------------------------------------------------

b. Cancelled Awards. You acknowledge and agree that Option Award No. 004563,
Option Award No. 006233, RSU Grant No. 005753, and RSU Grant No. 006215 will be
cancelled as of the Separation Date (together, the “Cancelled Awards”), and all
vested and unvested shares underlying those awards will be returned to the
Company as of the Separation Date if not earlier exercised.

c. No Other Modification. Except as set forth herein and in the Consulting
Agreement, the terms of your outstanding equity awards will continue to be
governed in all respects by the terms of the governing plan documents and option
agreements between you and the Company. Except as expressly set forth herein, in
the event of any conflict between any of the terms herein and/or in the
Consulting Agreement and any terms in the applicable plan documents or option
agreements, the terms herein and/or in the Consulting Agreement shall control.

4. OTHER COMPENSATION OR BENEFITS. You acknowledge that, except as expressly
provided in this Agreement or the Consulting Agreement, you will not receive any
additional compensation, severance or benefits after the Separation Date. Your
Indemnification Agreement with the Company, dated as of January 1, 2010, shall
remain in full force and effect following the Separation Date according to its
terms and shall not be affected in any way by this Agreement or the Release
Agreement attached hereto, it being understood that Consultant’s activities
under the Consulting Agreement will not be covered under the Indemnification
Agreement.

5. PROPRIETARY INFORMATION OBLIGATIONS. You acknowledge and agree to abide by
your continuing obligations under your Employee Proprietary Information and
Inventions Agreement, a copy of which is attached hereto as Exhibit C (“PIIA”);
provided, however, that in addition to any applicable exclusions provided by
California Labor Section 2870, Section 2.5 of the PIIA shall apply only to any
Inventions (as defined in the PIAA) or patent applications that are related to
the Company’s business, activities or plans as contemplated as of the Separation
Date; and provided, further, that notwithstanding Section 6 of the PIIA, the
Company consents to your continued retention and use at all times hereafter of
the Lenovo X201 laptop computer (serial no.             ), Apple iPhone 5 mobile
device (serial no.             ) and Apple iPad tablet device (serial no.
            ), and in further consideration of your promises and covenants
herein, hereby transfers to you any and all right, title and interest the
Company may have in each and all of those devices (not including any Company
information or files stored on such devices).

6. MISCELLANEOUS. This Agreement, including all Exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
you and the Company, their heirs, successors and assigns. If any provision of
this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the



--------------------------------------------------------------------------------

provision in question will be modified so as to be rendered enforceable. This
Agreement will be deemed to have been entered into and will be construed and
enforced in accordance with the laws of the State of California, as applied to
contracts made and to be performed entirely within California, without regard to
any conflict of law rules thereof. Any ambiguity in this Agreement shall not be
construed against either party as the drafter. Any waiver of a breach of this
Agreement shall be in writing and shall not be deemed to be a waiver of any
successive breach. This Agreement may be executed in counterparts and facsimile
signatures will suffice as original signatures.

If this Agreement is acceptable to you, please sign below and return the
original to me.

Thank you for your many contributions to QuinStreet. I wish you the best in your
future endeavors.

Sincerely,

QUINSTREET, INC.

 

By:

 

/s/ Douglas Valenti

      Douglas Valenti       Chief Executive Officer

Exhibits:

 

Exhibit A

    –       Consulting Agreement

Exhibit B

    –       Release Agreement

Exhibit C

    –       Employee Proprietary Information and Inventions Agreement

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

/s/ Scott Mackley

      September 18, 2013 Scott Mackley       Date



--------------------------------------------------------------------------------

EXHIBIT A

CONSULTING AGREEMENT

(TO BE SIGNED ON THE SEPARATION DATE)



--------------------------------------------------------------------------------

CONSULTING SERVICES AGREEMENT

This CONSULTING SERVICES AGREEMENT (“Agreement”) between QUINSTREET, INC., a
Delaware corporation (the “Company”) and SCOTT MACKLEY, an individual
(“Consultant”), is effective as of October 1, 2013.

 

1. PURPOSE OF ENGAGEMENT. Consultant’s employment with the Company terminated as
of October 1, 2013 (“Separation Date”). The Company has determined that
Consultant’s continuous service with the Company for a period of time, and on
the terms set forth herein, is in the best interests of the Company.
Accordingly, the Company agrees to retain Consultant to provide consulting
services on projects in the areas of his expertise, as reasonably requested by
the Company CEO or his/her designate, to consist of working to effectively
transition duties, projects, organizations, business relationships, and business
initiatives to others in the Company; working to retain all other key Company
employees; and attending meetings, participating in phone calls, and answering
questions related to Consultant’s institutional knowledge and/or domain
expertise (collectively the “Services”). Consultant agrees to furnish the
Services for the term and under the conditions set forth in this Agreement.

 

2. PERFORMANCE OF SERVICES. The Services required of Consultant under this
Agreement are not expected to require more than 10 hours per week for Consultant
to complete. Consultant agrees to exercise the highest degree of professionalism
and utilize his expertise and creative talents in providing the Services. The
Company will make its facilities and equipment available to Consultant when
necessary in the Company’s reasonable discretion. Consultant shall perform the
Services in a timely and professional manner consistent with industry standards.

 

3. TERM. The term of this Agreement shall begin on October 1, 2013, and shall
continue, unless earlier terminated as provided herein, for a period of six
months (until March 31, 2014), at which time it will terminate unless extended
in writing as agreed by both parties.

 

4. CONSULTANT’S COMPENSATION.

 

  (a) Cash. During the term of this Agreement, the Company will pay Consultant
cash compensation as follows: (a) for the four month period ending January 31,
2014, $31,000.00 (THIRTY-ONE THOUSAND DOLLARS) per month; and (b) for the two
month period ended March 31, 2014, $16,000.00 (SIXTEEN THOUSAND DOLLARS) per
month.

 

  (b) Equity. During the term of this Agreement, Consultant’s “Continuous
Service” (as defined in the QuinStreet, Inc. 2010 Equity Incentive Plan, the
“Equity Plan”), will continue during the term of the Consulting Agreement for
all purposes ; provided, however, that, except as set forth in paragraph
(i) below, vesting of Consultant’s outstanding unvested equity awards will cease
as of the Separation Date.

 

1.



--------------------------------------------------------------------------------

(i) Extended Vesting. Notwithstanding anything to the contrary, RSU Grant
No. 005752, Option Award No. 005247, Option Award No. 005248, and Option Award
No. 005754 will continue to vest in accordance with their respective vesting
schedules until the earlier of April 1, 2014 or the date on which this Agreement
terminates, on which date the awards will cease to vest. Subject to the terms of
the Equity Plan and any applicable option agreements or awards, Consultant will
have until the earlier of (i) three months after the Consultant’s Continuous
Service terminates and (ii) the expiration of the term under the equity award to
exercise any stock option awards, including any such awards that were vested as
of the Separation Date and any which become vested anytime thereafter, up to the
date on which the Consultant’s Continuous Service terminates.

(ii) Cancelled Awards. Consultant acknowledges and agrees that Option Award
No. 004563, Option Award No. 006233, RSU Grant No. 005753, and RSU Grant
No. 006215 were cancelled as of the Separation Date.

(iii) No Other Modification. Except as set forth herein, the terms of
Consultant’s outstanding equity awards will continue to be governed in all
respects by the terms of the governing plan documents and option agreements
between Consultant and the Company. Except as expressly set forth herein, in the
event of any conflict between any of the terms herein and any terms in the
applicable plan documents or option agreements, the terms in this Agreement
shall control.

 

5. OWNERSHIP OF WORKS. The parties agree that all information, documents,
drawings and materials authored or prepared, in whole or in part, by Consultant
in the course of providing Services hereunder, including without limitation
computer programs, computer systems, data, computer documentation or other
material whatsoever (“Works”), are the sole and exclusive property of the
Company. Consultant hereby agrees to assign and, upon their authorship or
creation, expressly and automatically assigns, all copyrights, proprietary
rights, trade secrets and other right, title and interest in and to such Works
and derivatives to the Company and agrees to waive any rights thereto (including
without limitation any moral rights, rights of authorship, or like rights). In
the event that Consultant has any such rights that cannot be assigned or waived,
Consultant hereby grants to the Company an exclusive, worldwide, irrevocable,
perpetual license to use, reproduce, distribute, create derivative works of,
publicly perform and publicly display the Works in any medium or format, whether
now known or later developed. Consultant agrees to render all reasonably
required assistance to the Company to perfect and protect the rights hereinabove
described. In the event that the Company cannot secure Consultant’s signature on
any document the Company deems necessary or advisable for the registration or
protection of its rights in the Works, Consultant hereby irrevocably appoints
the Company as his attorney-in-fact to execute any such document, which agency
is coupled with an interest.

 

6.

DISCLOSURE OF PRIOR WORK PRODUCT. Any work product relating to the Company’s
business or any Services to be performed for the Company under this Agreement,
which Consultant rendered or made, conceived or reduced to practice prior to
signing this Agreement which is not owned by the Company (“Prior Work Product”)
shall be disclosed in writing to the Company on Exhibit A to this Agreement.
Consultant shall

 

2.



--------------------------------------------------------------------------------

  specifically describe and identify in Exhibit A all Prior Work Product which
Consultant intends to use in performing under this Agreement, and is in
existence in the form of a writing or working prototype prior to the Effective
Date, and Consultant hereby represents that all such Prior Work Product is
either owned solely by Consultant or licensed to Consultant with a right to
sublicense without payment of any kind. If disclosure of any such Prior Work
Product would cause Consultant to violate any prior confidentiality agreement,
Consultant understands that he is not to list such Prior Work Product in Exhibit
A, but he will disclose (in the space provided in Exhibit A for such purpose) a
cursory name for each such invention, a listing of the party(ies) to whom it
belongs, and the fact that full disclosure as to such Prior Work Product has not
been made for that reason. For all Prior Work Product which Consultant intends
to use in performing under this Agreement, Consultant grants the Company a
non-exclusive, non-transferable, perpetual, irrevocable, fully paid royalty-free
license to use such Prior Work Product for any purpose, including, without
limitation, sublicensing and selling products and services based thereon.

 

7.

CONFIDENTIAL INFORMATION. Consultant agrees to hold the Company’s Confidential
Information in strict confidence and not to disclose such Confidential
Information to any third parties. “Confidential Information” as used in this
Agreement shall mean all information disclosed by the Company or learned by
Consultant during the term of this Agreement that is not generally known in the
Company’s trade or industry and shall include, without limitation: (a) concepts
and ideas relating to the current, future and proposed products or services of
the Company or its subsidiaries or affiliates; (b) trade secrets, drawings,
inventions, or know-how; (c) information regarding plans for research,
development, new offerings or products, marketing and selling, business plans,
business forecasts, budgets and unpublished financial statements, suppliers and
customers; (d) existence of any business discussions, negotiations or agreements
between the parties; and (e) any information regarding the skills and
compensation of employees, contractors or other agents of the Company or its
subsidiaries or affiliates. Confidential Information also includes proprietary
or confidential information of any third party who may disclose such information
to the Company or Consultant in the course of the Company business. Consultant’s
obligations set forth in this Section 7 shall not apply with respect to any
portion of the Confidential Information that Consultant can document by
competent proof that such portion: (a) was in the public domain at the time it
was communicated to Consultant by the Company; (b) entered the public domain
through no fault of Consultant, subsequent to the time it was communicated to
Consultant by the Company; (c) was in Consultant’s possession free of any
obligation of confidence at the time it was communicated to Consultant by the
Company; (d) was rightfully communicated to Consultant free of any obligation of
confidence subsequent to the time it was communicated to Consultant by the
Company; or (e) was communicated by the Company to an unaffiliated third party
free of any obligation of confidence. In addition, Consultant may disclose the
Company’s Confidential Information solely to the extent necessary to provide the
Services specified herein, to enforce the Agreement, with the prior written
consent of an authorized representative of the Company or as required by law,
legal process or in response to a valid order by a court, regulatory agency or
governmental body in any criminal, civil or other proceeding or investigation.
All Confidential

 

3.



--------------------------------------------------------------------------------

  Information furnished to Consultant by the Company is the sole and exclusive
property of the Company or its suppliers or customers. Upon request by the
Company, Consultant agrees to promptly deliver to the Company the original and
any copies of such Confidential Information.

 

8. CONSULTANT’S WARRANTIES. Consultant provides the following warranties to the
Company:

 

  (a) Consultant’s performance of the Services called for by this Agreement does
not and will not violate any contracts with third parties or any third-party
rights in copyright, patent, trademark, trade secret, right of publicity or
privacy, or any other proprietary right of any person, whether contractual,
statutory or common law.

 

  (b) All reports, documentation and other materials delivered by Consultant to
the Company hereunder, the development and use by the Company thereof, and the
performance by Consultant of Consultant’s obligations hereunder, shall be in
compliance with all applicable laws, rules and regulations as of the date of
delivery thereof.

 

9. TERMINATION. Either party may terminate this Agreement for any reason, with
or without cause, upon written notice to the other party; provided, however,
that if the Company terminates this Agreement without “cause” as defined below,
the Company shall remain obligated to continue to provide Consultant with all of
the cash and equity compensation specified in Section 4 of this Agreement
(including all subparts) for the full period through and including March 31,
2014. The rights and obligations contained in Paragraphs 5 (“Ownership of
Works”), 7 (“Confidential Information”) 8 (“Consultant’s Warranties”), 9
(“Termination”), 10 (“Indemnification”) 12 (“Noninterference with Business”) and
16 (“Injunctive Relief”), as well as the license grant pursuant to Paragraph 6
(“Disclosure of Prior Work Product”) will survive any termination or expiration
of this Agreement. As used herein, the term “cause” shall mean (i) an act or
omission by Consultant that is in bad faith or materially detrimental to the
Company; (ii) fraud or other intentional criminal conduct by Consultant;
(iii) Consultant’s misappropriation of Company trade secret information;
(iv) Consultant’s failure to respond to reasonable requests by the Company for
Services under this Agreement or refusal to provide the Services specified in
this Agreement after reasonable request of the Company; (v) a significant or
unforeseen change in Company business such that Consultant’s services are no
longer valuable or affordable to the Company, or (vi) Consultant’s involvement
in any way with any activity or relationship that is an any way competitive with
Company business.

 

10.

INDEMNIFICATION. Consultant hereby agrees to indemnify and hold harmless the
Company and any employee or agent thereof (each of the foregoing being
hereinafter referred to individually as an “Indemnified Party”) against all
liabilities, claims, losses, expenses (including without limitation attorneys’
fees, allocated costs of counsel, and legal expenses related to such defense),
fines, penalties, taxes or damages (collectively “Liabilities”) asserted by any
third party where such Liabilities arise out of or result from

 

4.



--------------------------------------------------------------------------------

  (1) breach of representations or warranties made by Consultant under Section 5
(Ownership of Works), Section 6 (Disclosure of Prior Work Product), Section 7
(Confidential Information), Section 8 (Consultant’s Warranties); or (2) the
violation or misappropriation by Consultant of any third party’s trade secrets,
proprietary information, trademark, copyright, or patent rights. Consultant’s
obligation to indemnify and defend the Indemnified Parties will survive the
cancellation, expiration or termination of this Agreement by either party for
any reason. The Company shall promptly notify Consultant of any third party
action arising as described herein. The Company shall not settle or compromise
any Liabilities without the express written consent of Consultant, which shall
not be unreasonably withheld.

 

11. NO CONFLICTS OF INTEREST. During and for a period of six (6) months
immediately following expiration of this Agreement, or termination for any
reason of this Agreement by either party (the “Non-Compete Period”), Consultant
will not compete directly or indirectly with the Company, nor accept work, enter
into a contract, or accept an obligation from any third party, inconsistent or
incompatible with Consultant’s obligations, or the scope of Services rendered
for the Company under this Agreement without the Company’s prior written
consent. Consultant warrants that there is no other contract or duty on his part
inconsistent with this Agreement. With the exception of any work related to any
business venture previously disclosed by Consultant to the Company, and which is
not in any way competitive with Company business or activities, Consultant
agrees to provide the Company with written notification prior to commencing any
other work during the Non-Compete Period (whether as a consultant, employee,
advisor, director or otherwise) for any other entity, with such notice to
identify the name of the entity for which Consultant is performing services, as
well as a generic description of such services.

 

12. NONINTERFERENCE WITH BUSINESS. During and for a period of two (2) years
immediately following expiration of this Agreement, or termination for any
reason of this Agreement by either party (the “Noninterference Period”),
Consultant agrees not to solicit or induce, directly or indirectly, any
employee, independent contractor or consultant to terminate or breach an
employment, contractual or other relationship with the Company. During the
Noninterference Period, Consultant further agrees not to approach or attempt to
establish contact with any Company client (“Client”) directly, or via a Client’s
ad agency, broker or any other person or entity, in order to solicit the Client
to terminate its relationship with the Company or to discourage the Client from
participating in a Company program. A “Client” will include any business entity
that was a Company Client or prospective Client at any time during the term of
this Agreement.

 

13. RETURN OF COMPANY PROPERTY. Upon termination of the Agreement or earlier as
requested by the Company, Consultant will deliver to the Company any and all
drawings, notes, reports, memoranda, specifications, devices, formulas, and
documents, together with all copies thereof, and any other material containing
or disclosing any Works or Proprietary Information of the Company. Consultant
further agrees that any property situated on the Company’s premises and owned by
the Company, including disks and other storage media, filing cabinets or other
work areas, is subject to inspection by the Company’s personnel at any time with
or without notice.

 

5.



--------------------------------------------------------------------------------

14. INDEPENDENT CONTRACTOR RELATIONSHIP. Consultant agrees, represents and
warrants that Consultant is an independent contractor and that Consultant is not
serving as an employee, agent or representative of the Company under this
Agreement. The Company will not withhold or make payments for state or federal
income tax or social security; make unemployment insurance or disability
insurance contributions; or obtain workers’ compensation insurance on
Consultant’s behalf. Consultant will not receive any employee benefits from the
Company such as paid holidays, vacations, sick leave or other such paid time
off, or participate in the Company-sponsored health insurance or other employee
benefit plans. The Company will issue Consultant a 1099 form with respect to
Consultant’s consulting fees. Consultant agrees to accept exclusive liability
for complying with all applicable state and federal laws, including without
limitation obligations such as payment of quarterly taxes, social security,
disability and other contributions based on fees paid to Consultant under this
Agreement. Consultant shall be responsible for all taxes and other expenses
attributable to the rendition of Services hereunder to the Company, and
Consultant shall indemnify, hold harmless and defend the Company from any and
all claims, liabilities, damages, taxes, fines or penalties sought or recovered
by any governmental entity, including but not limited to the Internal Revenue
Service or any state taxing authority, arising out of Consultant’s alleged
failure to pay federal, state or local taxes during the term of this Agreement
or the Company’s failure to make withholdings or deductions from its payments to
Consultant. Nothing in this Agreement shall be deemed to constitute a
partnership or joint venture between the Company and Consultant, nor shall
anything in this Agreement be deemed to constitute Consultant or the Company the
agent of the other. Neither Consultant nor the Company shall be liable for or
bound by any representation, act or omission whatsoever of the other.

 

15. NONASSIGNABILITY. Consultant shall not assign, transfer, or subcontract this
Agreement or any of his obligations hereunder without the Company’s express,
prior written permission.

 

16. INJUNCTIVE RELIEF. A breach of any of the promises or agreements contained
in this Agreement may result in irreparable and continuing damage to the Company
for which there may be no adequate remedy at law, and the Company is therefore
entitled to seek injunctive relief as well as such other and further relief as
may be appropriate.

 

17. SEVERABILITY AND GOVERNING LAW. In the event that any term or provision of
this Agreement shall be held to be invalid, void or unenforceable, then the
remainder of this Agreement shall not be affected, impaired or invalidated, and
each such term and provision of this Agreement shall be modified so as to render
it lawful and enforceable to the fullest extent permitted by law consistent with
the general intent of the parties insofar as possible. This Agreement shall be
governed by and construed in accordance with the laws of the state of
California, as such laws are applied to agreements between California residents
made and to be performed entirely in California, without regard to any conflict
of law rules thereof. In the event of any action or proceeding to enforce any
provision of this Agreement, in addition to any other relief awarded, the
prevailing party will be entitled to recover reasonable attorneys’ fees.

 

6.



--------------------------------------------------------------------------------

18. WAIVER. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

 

19. NOTICES. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; (iii) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or
(iv) by certified or registered mail, return receipt requested, upon
verification of receipt. Notice to Consultant shall be sent to the addresses set
forth below or such other address as Consultant shall specify in writing.

 

20. ENTIRE AGREEMENT. This Agreement, including all exhibits, is the final,
complete and exclusive embodiment of the agreement of the parties with respect
to the subject matter hereof and supersedes and merges all prior discussions,
representations, or promises with respect to that subject matter. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by the
party to be charged. The terms of this Agreement will govern all Services
undertaken by Consultant for the Company. This Agreement will be binding on and
inure to the benefit of each of the parties and their executors, administrators,
heirs, successors and assigns. The Company will require any successor in
interest to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform
absent such succession. Sections and section headings contained in this
Agreement are for reference purposes only, and shall not affect in any manner
the meaning or interpretation of this Agreement.

IN WITNESS WHEREOF, the parties hereto have signed this Agreement, or caused it
to be signed by their duly authorized representatives, as of the day and year
first above mentioned.

 

Scott Mackley       QuinStreet, Inc.

 

     

 

      By:    Doug Valenti       Title:    Chief Executive Officer

 

Address:       Address:        950 Tower Lane, 6th Floor              Foster
City, CA 94404

 

7.



--------------------------------------------------------------------------------

EXHIBIT A

PRIOR WORK PRODUCT DISCLOSURE

[See Section 6 of Agreement]

1. Except as listed in Section 2 below, the following is a complete list of all
Prior Work Product (relating to the Company’s business or the Services described
in the Consulting Agreement) made, conceived or first reduced to practice by
Consultant alone or jointly with others prior to Consultant’s engagement by the
Company:

 

¨    No inventions or improvements. ¨    See below:   

 

  

 

  

 

¨    Additional sheets attached.

2. Due to a prior confidentiality agreement, Consultant cannot complete the
disclosure under Section 1 above with respect to the inventions or improvements
generally described below, the proprietary rights and duty of confidentiality
with respect to which Consultant owes to the following party(ies):

 

Invention or Improvement       Party(ies)       Relationship 1.   

 

     

 

     

 

2.   

 

     

 

     

 

3.   

 

     

 

     

 

¨    Additional sheets attached.            

BACKGROUND TECHNOLOGY DISCLOSURE

The following is a list of all Background Technology that Consultant intends to
use in performing under this Agreement:

 

 

 

 

 

1.



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE AGREEMENT

(TO BE SIGNED WITHIN TWENTY-ONE DAYS AFTER

PRESENTATION OF TRANSITION AGREEMENT)

In exchange for the benefits to be provided to me by QuinStreet, Inc. (the
“Company”) pursuant to the Transition Agreement between the Company and me dated
September     , 2013 (the “Transition Agreement”), I hereby provide the
following Release.

I hereby generally and completely release the Company and its directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent or subsidiary entities, insurers, affiliates and assigns from
any and all claims, liabilities and obligations, both known and unknown, that
arise out of or are in any way related to events, acts, conduct, or omissions
prior to or on the date I sign this Release.

This general release includes, but is not limited to: (1) all claims arising out
of or in any way related to my employment with the Company; (2) all claims
related to my compensation or benefits from the Company, including salary,
bonuses, commissions, vacation pay, expense reimbursements, fringe benefits,
stock, stock options or any other ownership interests in the Company; (3) all
claims for breach of contract, wrongful termination or breach of the implied
covenant of good faith and fair dealing; (4) all tort claims, including claims
for fraud, defamation, emotional distress and discharge in violation of public
policy; and (5) all federal, state, and local statutory claims, including claims
for discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act, as amended (the “ADEA”), or the California Fair Employment and
Housing Act (as amended).

Notwithstanding the foregoing, I am not hereby releasing the Company from any of
the following claims (collectively, the “Excluded Claims”): (a) any rights or
claims for indemnification or related duties I may have pursuant to any written
indemnification agreement with the Company to which I am a party, the charter,
bylaws, or operating agreements of the Company, or under applicable law; (b) any
rights or claims to any vested RSU grants, stock option awards or other vested
benefits under any Company-sponsored benefit plans; (c) any rights as an
existing shareholder of the Company; (d) any rights to coverage under any
director and officer liability insurance or other insurance policies of the
Company or under COBRA or similar state law; (e) any claims for breach of my
Transition Agreement or Consulting Agreement with the Company; (f) any rights
which cannot be waived as a matter of law; and (g) any claims arising from
events, acts, conduct or omissions occurring after the effective date of this
Release. In addition, nothing herein prevents me from filing, cooperating with,
or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that I hereby waive my right to any monetary
benefits in connection with any such claim, charge or proceeding.



--------------------------------------------------------------------------------

I acknowledge that I am are knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was were already entitled. I further acknowledge that I have been
advised by this writing, as required by the ADEA, that: (a) my ADEA Waiver does
not apply to any rights or claims that arise after the date I sign this Release;
(b) I should consult with an attorney prior to signing this Release; (c) I have
had twenty-one (21) days to consider this Release; (d) I have seven (7) days
following the date I sign this Release to revoke (in a written revocation sent
to the Company’s Chief Executive Officer); and (e) this Release will not be
effective until the date upon which the revocation period has expired, which
will be the eighth day after I sign this Release; provided, however, that
notwithstanding any other provision herein, if the Compensation Committee of the
Company’s Board of Directors fails to approve the Transition Agreement prior to
the eighth day after I sign this Release, this Release shall be entirely null
and void.

In granting the release herein, which includes claims which may be unknown to me
at present, I acknowledge that I have read and understand Section 1542 of the
California Civil Code: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the releases
granted herein, including but not limited to the release of unknown and
unsuspected claims granted in this Agreement.

I hereby represent that to date: (i) I have been paid all compensation owed and
have been paid for all hours worked; (ii) I have received all the leave and
leave benefits and protections for which I am eligible pursuant to the federal
Family and Medical Leave Act, the California Family Rights Act, or otherwise;
and (iii) I have not suffered any on-the-job injury for which I have not already
filed a workers’ compensation claim.

 

By:  

 

      Scott Mackley Date:  

 



--------------------------------------------------------------------------------

EXHIBIT C

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT